Tilzer, J.
Petitioner by order to show cause requests that respondent’s demand for arbitration be stricken out or in the alternative an order be made staying all proceedings because *788of its failure to comply with a notice for a pretrial examination in this arbitration proceeding.
This court has held that “ The liberalization of pre-trial examination in contract actions as indicated by Dorros v. Dorros (274 App. Div. 11) has no bearing on the essential fact that examination of parties to an arbitration proceeding are incompatible with the whole purpose and methods of procedure in arbitration ”. (North American Rayon Corp. v. Putnam Mills Corp., N. Y. L. J., Oct. 13, 1949, p. 819, col. 6, affd. 276 App. Div. 832.)
The earlier case of Matter of Interocean Mercantile Corp. (Buell) (207 App. Div. 164), relied on by the petitioners, in which an examination was allowed, is clearly distinguishable, in that the persons to be examined there were in a foreign jurisdiction.
The parties here have agreed to remain out of court and to settle their dispute by arbitration. The purpose and spirit of the arbitration law is to keep such proceeding free from the technical practice of courts. The parties should make every effort to dispose of this matter by arbitration. Until such time, resorting to the usual court procedure should be suspended.
Motion is denied.
Submit order.